Bell, J.,
dissenting. The several paragraphs of the syllabus herein undoubtedly state good abstract propositions of law with which, in a proper case, I would probably concur. Grave reservations, however, concerning the breadth of some of the statements in the opinion dealing with what constitutes a “taking” of property by a sheriff in executing a writ of replevin and the degree of proof required to convict for a criminal contempt prevent my concurring in the decision being rendered herein.
Although not specifically stated in the syllabus, the apparent conclusion from the opinion is that a “criminal contempt” is involved herein. The facts in this record bearing upon question number seven, as set out at the beginning of the opinion, give rise in my mind to a reasonable doubt as to the presence of the intent necessary to prove a criminal contempt.